Citation Nr: 0011028	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  99-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory/throat 
disorder, colon polyps, a skin condition, numbness of the 
head, face and legs and growths on the arms, genital area, 
scalp and hands as a result of exposure to an herbicide agent 
(Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to June 
1968.

This appeal arose from a July 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a respiratory/throat disorder, colon polyps, a 
skin condition, numbness of the head, face and legs and 
growths on the arms, genital area, scalp and hands which can 
be related to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for a respiratory/throat 
disorder, colon polyps, a skin condition, numbness of the 
head, face and legs and growths on the arms, genital area, 
scalp and hands due to exposure to Agent Orange.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).

A veteran who, during active military service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e) (1999), shall be presumed to have been 
exposed during such service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  The only neurologic disorder 
listed at 38 C.F.R. § 3.309(e) is acute and subacute 
peripheral neuropathy.  Acute and subacute peripheral 
neuropathy is defined in the regulation as "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  38 C.F.R. § 3.309(e), note 2.  In 
order to be presumptively service-connected, acute and 
subacute peripheral neuropathy must be manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  61 Fed. Reg. 
41, 442-41, 449 (1996).  The Board deems the finding to be an 
instruction that VA shall not find the facts otherwise.  
Instructions of the Secretary are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, it is initially found that the veteran 
cannot be presumed to have been exposed to an herbicide agent 
during service in Vietnam.  While the record does indicate 
that the veteran did serve in Vietnam, there is no current 
indication that he has been diagnosed with any of the 
illnesses listed at 38 C.F.R. § 3.309(e).  Since none of 
these conditions have been diagnosed, the applicable 
regulation prohibits the presumption of exposure to Agent 
Orange or other herbicides during his service.  Therefore, 
there is no evidence of an "injury" having been suffered in 
service.  

Furthermore, as noted, the veteran has not been diagnosed 
with any of the diseases listed at 38 C.F.R. § 3.309(e), the 
only diseases which can be presumed to be attributable to 
exposure to an herbicide in service.  He has, rather, been 
diagnosed with possible allergic rhinitis, sinusitis, 
reactive airway disease, asthma, verrucae, dermatitis, a 
history of colon polyps, a functional sensory deficit of the 
left side of the face and left lateral femoral cutaneous 
neuropathy of undetermined etiology.  Therefore, it is found 
that the veteran does not currently suffer from any disease 
which can be service-connected under the provisions of 
38 C.F.R. § 3.309(e) (1999).

In conclusion, it is found that the veteran's claim for 
service connection for a respiratory/throat disorder, colon 
polyps, a skin condition, numbness of the head, face and legs 
and growths on the arms, genital area, scalp and hands due to 
exposure to Agent Orange is not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet.App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet.App. 423, 427 (1995); cf. 
Robinette v. Brown, 8 Vet.App. 69 (1995) (when a claim is not 
well grounded and claimant inform VA of the existence of 
certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for a respiratory/throat disorder, colon 
polyps, a skin condition, numbness of the head, face and legs 
and growths on the arms, genital area, scalp and hands due to 
exposure to Agent Orange is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


